- ~ 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                   Page I of I



                                               UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                                      JUDGMENT IN A CRIMINAL CASE
                                                 V.                                                         (For Offenses Committed On or After November 1, 1987)


                                  Jorge Zuniga-Varga                                                        Case Number: 3:19-mj-23780

                                                                                                            Michael D vid Steitll1"", :l             ~         1r··• .f'":,
                                                                                                            Defendant's Att rney           ~    i~   ~-..ri ~.;.,, .....   i~~;.'1'


       REGISTRATION NO. 89053298
                                                                                                                                               SEP 1 3 2019
       THE DEFENDANT:

                                                                                                                                                                                      _U~RlT~];l~-=
                                                                                                                                                                    1

        [81 pleaded guilty to count(s) .;l~o-.'._f~C~o~m~pil_ai='·~n-t':.._-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_D_s~o~u~.f;~;/f_R:~_"K=-~u-s
        D was found guilty to count(s)
                                                                                                                        BY
                                                                                                                                                5
                                                                                                                                             -~o~is?T_R~-
                                                                                                                                                   - ~~c-r·~r-
                                                                                                                                                           nc~_,..-o~
                                                                                                                                                                                      DEPU ' '!
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                         Nature of Offense                                                                                      Count Number(s)
       8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                            1
         D The defendant has been found not guilty on count( s)
                                                                                                 -------------------
        •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                               IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                         '>/
                                          )D    TIME SERVED                                          • _________ days
         lZl   Assessment: $10 WAIVED          lZl Fine: WAIVED
         lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the   defendant's possession at the time of arrest upon their deportation or removal.
         D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Friday, September 13, 2019
                                                                                                        Date of Imposition of Sentence




                                                                                                        HONORABLE RICHARD L. PUGLISI
                                                                                                        UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                                                 3:19-mj-23780
